Citation Nr: 1442534	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1972 to September 1975.  The Veteran died in March 2010.  The appellant is the Veteran's mother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that a September 2011 correspondence from the RO to the appellant indicated that she was appealing a claim for entitlement to non-service connected death pension benefits.  However, a review of the record indicates that the appellant never filed a claim seeking non-service connected death pension benefits.  Therefore, that matter is not before the Board.

The Board also notes that following the issuance of the December 2011 Statement of the Case (SOC) denying entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, the appellant submitted a VA Form 9, perfecting her appeal.  In her VA Form 9, the appellant stated that she was only appealing the issue of entitlement to service connection for the cause of the Veteran's death.  However, in June 2013, the RO issued a subsequent Supplemental Statement of the Case (SSOC) as to that issue of entitlement to accrued benefits regardless.  Given the SSOC of record, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran had no claims for VA compensation benefits pending at the time of his death, and there were no compensation benefits due and unpaid to the Veteran under existing ratings or decisions or based on evidence of record at the time of his death.


CONCLUSION OF LAW

The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Concerning the appellant's claim for accrued benefits, as will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, consequently, be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Court held that a Veteran must have had a claim pending at the time of his death else be entitled to benefits under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in March 2010.  The record shows that he had no claims for benefits pending prior to or at the time of his death.  While the appellant filed a claim for non-service connected pension in November 2009, as indicated in a February 2010 letter from the RO, the Veteran was already in receipt of non-service connected pension benefits.  

Therefore, the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death.  See Sabonis v. Brown, 6 Vet. App. 426  (1994).  The Board has carefully reviewed the entire record in this case.  However, this is a case in which the law is dispositive, and entitlement to accrued benefits is not warranted.  


ORDER

Entitlement to accrued benefits is denied.




REMAND

Regarding the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the Veteran's death certificate indicates that he died at Orion St. Michael Hospital in March 2010.  The Board notes that although a medical certificate is contained in the claims file, the Veteran's terminal treatment records from Orion St. Michael Hospital have not been obtained as of this date.  On remand, efforts must be made to obtain the Veteran's terminal treatment records.

Also, the Veteran's service treatment records are not complete.  The claims file contains a March 1976 notation that the Veteran's records were not at the National Personnel Records Center (NPRC), but it appears that records were forwarded in May 1976.  However, the service treatment records contained in the claims file only include the Veteran's September 1975 separation report of medical examination and history.  Subsequent rating decisions refer to having reviewed service treatment records from November 20, 1972 to September 24, 1975.  Because the Veteran's complete service treatment records are not associated with the claims file, a remand is necessary for the RO to make another attempt to obtain and/or associate with the claims file the complete records.  38 C.F.R. § 3.159(c).  Further, to ensure a complete record, the Veteran's complete service personnel record should be requested.  It is possible that records such as the Veteran's entrance examination reports are contained in his personnel file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, obtain the Veteran's terminal treatment records from Orion St. Michael Hospital.  All records should be associated with the claims folder.

2.  Attempt to secure all of the Veteran's available service treatment and service personnel records, from the National Personnel Records Center (NPRC) AND any other appropriate sources.  If these records are not available, the claims folder must indicate this fact and the appellant should be notified of such.

3.  After completion of the above requested development, and any other development deemed necessary, including a VA opinion if warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with an SSOC and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


